06/27/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 22-0174
                     Supreme Court Cause No. DA 22-0174




IN RE THE MARRIAGE OF,

RYAN COMSTOCK,                                         ORDER

              Appellant and Petitioner,

      vs.

KRYSTA THERIAULT,

              Appellee and Respondent.


      Upon motion of Appellant Ryan Comstock, and good cause appearing, IT IS

HEREBY ORDERED THAT that the appeal in this matter is dismissed with

prejudice.

              DATED this ____ day of June, 2022.


                                By
                                     SUPREME COURT JUSTICE




                                                                    Electronically signed by:
                                     Page 1 of 1                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                          June 27 2022